Citation Nr: 1758602	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable disability rating for right knee degenerative joint disease status post meniscectomy (right knee condition) prior to March 20, 2009, and in excess of 10 percent thereafter.

2. Entitlement to a compensable disability rating for right knee instability associated with a right knee condition prior to September 13, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966 and from December 1975 to November 1979, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2014, April 2016, and March 2017, the Board remanded the case for further development.  The matter has now returned to the Board again for appellate review.

In the above-mentioned rating decision from February 2009, the RO increased the Veteran's right knee disability rating from noncompensable to 10 percent.  Additionally, via the September 2012 rating decision, the RO assigned a separate 10 percent rating for right knee instability, effective May 18, 2012.  Later, via a September 2013 rating decision, the RO changed the effective date for the separate 10 percent knee instability rating on the basis of clear and unmistakable error.  As these rating decisions did not constitute full grants of the benefits sought for the entire appeal period, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In regard to the Board's March 2017 remand directive to afford the Veteran a new VA examination, the Board notes that, following the March 2017 remand, the Veteran missed an examination scheduled for June 2017.  However, subsequent documentation associated with the claims file in June 2017 indicated that the Veteran contacted the RO and stated that he had been out of town until July 4, 2017.  Thereafter, in July 2017, the Veteran contacted the RO to schedule a new VA examination and indicated that he could attend.  But, a September 2017 VA examination worksheet indicated that a VA examination scheduled for August 2017 was canceled.  The September 2017 worksheet indicated that the Veteran reserved the appointment but never responded to communication attempts via the phone or mail.

When a claimant fails to report for a medical examination scheduled in conjunction with a claim for increase, without good cause, VA is to rate the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a) (2017).  Because neither the Veteran nor his representative offered statements as to his reason for failing to report to the scheduled examination, the Board finds that he has not provided good cause and, accordingly, it will decide the Veteran's claim on the current evidence of record.


VETERAN'S CONTENTIONS

The Veteran contends that his current ratings do not fully encompass the severity of his right knee disability.

FINDINGS OF FACT

1. In March 2009, the Veteran was afforded a VA examination regarding his right knee condition.  The Veteran at that time stated that he had radiographic evidence of severe osteoarthritis in both of his knees.  The Veteran reported that he never had any injections in his knees and that he did not take any medications on a regular basis.  Rather, he tried to self-manage his condition by riding a bike.  He reported pain on average of once a month, with occasional locking, stiffness, swelling, and instability.  He also reported that, a week prior to the examination, he had fallen on his right knee while going downstairs.  The Veteran's gait was normal and he reported flare-ups once a month with slightly increased pain reduced by over-the-counter medication.

A physical examination of the right knee revealed that it was very tender even on minimal touching.  The Veteran's right knee was not manipulated.  Range of motion testing displayed flexion from 0 to 80 degrees with the Veteran experiencing discomfort.  Lachman's and McMurray's testing for instability was not performed due to the Veteran's acute injury.  X-rays taken in conjunction with the examination revealed degenerative changes of the right knee.

2. In a June 2009 VA treatment record, the Veteran stated that his right knee had been painful for the past 3 months.  Additionally, the Veteran reported swelling and stated that he used a band below his knee.  A physical examination revealed that the right knee was swollen medially.  Effusion and crepitus were not present and the Veteran's range of motion was intact.  Later in June 2009, a separate VA treatment record documented the results of a right knee MRI revealing: a medial meniscus tear; chondromalacia; a mildly laterally subluxed and tilted patella; a Grade 1 MCL sprain; questionable meniscal fragments in the medial gutter; and moderate joint effusion.

3. During treatment received at a VA provider in August 2009, the Veteran complained of intermittent pain in his right knee.  The Veteran indicated that the pain was not severe and that it did not interfere with his functioning.  The VA clinician indicated that the Veteran had full range of motion and that the knee was stable.  The Veteran indicated that he did not want anything done for his knee, including the prescribing of medication.

4. In a February 8, 2010 VA treatment record, the Veteran stated that he had pain in his right knee after falling.  The Veteran denied any locking or his knee giving away.  Instability tests were not performed; however the Veteran displayed flexion to 90 degrees.  The Veteran was then hospitalized from February 10, 2010 to February 12, 2010 where an arthroscopic debridement was performed on his knee.  Physical therapy notes from this brief period of hospitalization revealed that the Veteran lacked full flexion and extension of the right knee but did not indicate the limitation in terms of degrees.  

5. Later, in April 2010, a VA treatment record documented that the Veteran continued to experience sharp pain in his right knee and that his right knee would occasionally give out.  A right knee brace was ordered for the Veteran.  The Veteran again complained of right knee buckling in March 2012.
6. In a May 2012 VA treatment record, the Veteran sought treatment for pain and insecurity in both of his knees, with the right being worse than the left.  An examination of the Veteran's knees revealed normal gait and alignment as well as flexion from 10 to 120 degrees.  Both of the Veteran's knees were stable.  The Veteran's diagnoses included osteoarthritis of the right knee.

7. A September 2012 VA treatment record documented a recent MRI report revealing a tear of the posterior horn medial meniscus of the right knee.  The Veteran was then issued braces for both of his knees.

8. The Veteran was afforded another VA examination in September 2012.  The examiner noted functional impairment with lifting, standing, squatting, kneeling, and climbing staircases.  The Veteran demonstrated mild instability during the valgus stress test but the examiner commented that there was no evidence of a history of recurrent patellar subluxation or dislocation.  The examiner stated that the Veteran had a meniscal tear of the right knee and noted that the Veteran constantly wore a knee braced to lend stability.

The Veteran reported flare-ups and described his flare-up symptoms as additional pain and stiffness in both knees.  During range of motion testing, the Veteran displayed flexion to 130 degrees, with objective evidence of painful motion beginning at 120 degrees, but no limitations in extension and no objective evidence of painful motion.  The Veteran was able to complete additional range of motion testing after repetitive use but there was no additional loss of degrees after repetitive-use testing.  Lastly, the examiner noted the following functional losses and functional limitations: less movement than normal; weakened movement; excess fatigability; pain on movement; and interference with sitting, standing, and weight bearing.

9. The Veteran was again afforded another VA examination in April 2015.  During this examination, the Veteran was diagnosed with degenerative arthritis and gout affecting both knees.  The Veteran reported flare-ups related to both of his diagnoses and stated that, during a flare-up, both of his knees hurt.  During initial range of motion testing, the Veteran displayed flexion from 0 to 130 degrees and extension from 130 to 0 degrees. No pain was noted and the examiner indicated that range of motion itself did not contribute to functional loss.  Repetitive-use testing was completed without any additional loss of function or degrees of range of motion.  Joint stability testing was performed and no instability was recorded.  Additionally, the examiner notated that the Veteran did not have a history of recent subluxation, lateral instability, or recurrent effusion.  Lastly, the examiner noted that the Veteran occasionally used a knee brace and stated that the Veteran's knee conditions did not cause any functional impact.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating prior to March 20, 2009, and in excess of 10 percent thereafter, for degenerative changes with limitation of motion of the right knee have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2017).

2. The criteria for a compensable rating of 10 percent, but no higher, for right knee instability have been met, effective March 20, 2009.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that (1) the Veteran is not entitled to a compensable rating prior to March 20, 2009, and in excess of 10 percent thereafter, for limitation of motion of the right knee, but (2) is entitled to a 10 percent rating for right knee instability effective March 20, 2009.

In support of these determinations, the Board first notes that, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has stated that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has also stated that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997).  VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998). 

As an initial matter, throughout the entirety of the appeal, the Veteran did not display limitation of extension to 10 degrees-the criteria for a 10 percent rating under Diagnostic Code 5261.  Accordingly, the Board cannot consider the assignment of a separate rating for limitation of extension.

Similarly, in finding that the Veteran is not entitled to a compensable disability rating prior to March 20, 2009, and in excess of 10 percent thereafter, for limitation of motion of the right knee, the Board notes that the Veteran has never displayed flexion limited to 45 degrees at any time during the appeal period.  The RO assigned the Veteran's 10 percent rating pursuant to evidence of painful motion during the March 2009 VA examination.  As such, the Board cannot assign the next higher rating of 20 percent for limitation of motion of the right knee because the Veteran has not displayed evidence satisfying the criteria for the next higher rating under Diagnostic Code 5260.

Conversely, the Board finds that the evidence of record demonstrates that he experienced slight instability of the knee beginning on March 20, 2009-the date of the March 2009 VA examination.  The Board will accordingly assign a 10 percent rating for right knee instability pursuant to Diagnostic Code 5257, effective March 20, 2009.  Thus, to this extent, the Veteran's claim is granted.

In addressing why a rating higher than 10 percent is not warranted, the Board notes that its assignment of a 10 percent rating for instability is based in part upon subjective reporting of knee intermittent instability during the March 2009 VA examination.  This instability was later documented in June 2009, February 2010, and April 2010 VA treatment records.  However, the Board cannot classify the Veteran's instability as moderate due to its intermittent nature and lack of continued objective confirmation in the Veteran's medical evidence.  

Accordingly, in light of the above, the Board will deny the Veteran's claim with respect to limitation of motion, but grant in part the Veteran's claim with respect to instability


ORDER

Entitlement to a compensable disability rating for limitation of motion of the right knee prior to March 20, 2009, and in excess of 10 percent thereafter, is denied.

Entitlement to a disability rating of 10 percent, but no higher, for right knee instability is granted, effective March 20, 2009.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


